Citation Nr: 0023931	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-43 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).

3.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1959 to April 1961, 
and from September 1961 to December 1980.  He died in July 
1995, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 1995 and June 1997.  The case was previously 
remanded in September 1998 and May 1999.  


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for duodenal ulcer disease, assigned a 60 percent 
rating, and was in receipt of a total rating based on 
individual unemployability due to service-connected 
disability, which had been in effect since March 1993.  

2.  Subsequent to his death, service connection for PTSD was 
granted on an accrued basis.     

3.  He did not file a claim for benefits until March 1993, 
nor was he unable to engage in employment prior to that date.  

4.  According to the death certificate, the veteran died in 
July 1995, at the age of 55, of acute coronary occlusion.  

5.  There is no competent evidence of a nexus between a 
service-connected disability, and a disability that caused, 
or contributed to cause, the veteran's death.  

5.  There is no competent evidence that a disability that 
caused, or contributed to cause, the veteran's death, was of 
service onset.  

6.  The veteran incurred additional disability consisting of 
a probable myocardial infarction during a VA hospitalization 
in July 1995, during a GXT stress test.  

7.  The veteran's death from acute coronary occlusion several 
hours after his discharge from a VA hospital on July 21, 
1995, cannot be causally dissociated from the failure to 
treat a probable myocardial infarction noted on a GXT 
exercise test conducted July 21, 1995, shortly before his 
discharge.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991).  

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 
5107 (West 1991); 38 C.F.R. § 3.22 (1999).

3.  The veteran's death from acute coronary occlusion was 
incurred as a result of VA medical treatment in July 1995.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 and Supp. 1996); 
38 C.F.R. § 3.358 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  DIC based on 38 U.S.C.A. § 1310

Service medical records contain a report of a blood pressure 
reading of 124/98 in February 1978, in connection with a 
complaint of abdominal pain.  Evaluation and treatment for 
the complaint concerned ulcer disease.  On the separation 
examination in November 1980, his blood pressure was 116/96.  
Chest X-ray and electrocardiogram were both normal, and no 
cardiovascular diagnosis, including hypertension, was 
reported.  

Records of the veteran's treatment subsequent to service show 
that he was hospitalized in an Appalachian Regional 
Healthcare (ARH) hospital in November 1984 with the complaint 
of intermittent chest pain and left arm pain.  His blood 
pressure was 142/98.  However, work-up, including chest X-ray 
and electrocardiogram, was normal, and he was discharged with 
the diagnosis of chest wall syndrome.  

VA medical records show that from March 1993 to October 1994, 
the veteran was treated for a variety of complaints.  His 
blood pressure readings during this time ranged from 137/76 
to 151/92.  An electrocardiogram in March 1993 was normal; 
however, an electrocardiogram in May 1993 showed sinus 
bradycardia, but was otherwise normal.  

In November 1994, the veteran was seen in the ARH emergency 
room complaining of chest pain and numbness in both arms and 
hands, with some shortness of breath.  He had no history of 
cardiac disease or hypertension, although he did have 
multiple risk factors.  He was admitted for evaluation.  
Although his blood pressure was 166/104, electrocardiogram, 
chest X-ray, and a stress test were all normal, and the 
discharge summary noted that there was no myocardial 
infarction.  Enzymes and electrocardiogram ruled out 
myocardial infarction.  Cardiac stress test, during which he 
exercised for 6 minutes with a peak heart rate of 150 with 
peak blood pressure of 180/80, was without chest pain or 
definite ischemic changes on electrocardiogram.  If his pain 
persisted, he would require further cardiac work-up such as 
thallium stress test or heart catheterization but it was felt 
that his pain was atypical for significant ischemia.  

Subsequent VA records show he was seen in January 1995, 
complaining of anginal chest pain.  He stated that the pain 
had begun approximately two years earlier, and had become 
progressively worse since that time.  It was decided to run a 
thallium GXT test, which was conducted in April 1995, and 
which resulted in an impression of redistribution in 
following the apical, anterior and septal walls; fixed 
hypoperfusion in the inferior wall; and left ventricular 
dysfunction.  Later in the day, he returned to the clinic 
with a history of chest pain after the thallium stress test.  
He was hospitalized for work-up, which was normal, including 
electrocardiogram.  His prior GXT was reviewed and felt to be 
normal.  

In July 1995, he was hospitalized in a PTSD program.  During 
this program, he developed chest pain, which was evaluated, 
and he was released for a  weekend pass on July 21, 1995.   

According to the death certificate, the veteran died at 2:05 
a.m. on July 22, 1995, at the age of 55 years.  The cause of 
death was noted to be acute coronary occlusion.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  For certain chronic diseases, 
including arteriosclerosis, cardiovascular disease, and 
hypertension, service connection may be established if the 
disability was manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

However, as a threshold matter, it must be determined whether 
the appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In general, in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  For service connection for the 
cause of the veteran's death, the first element is always 
met; the current disability is the condition that caused the 
veteran to die.  Carbino v. Gober, 10 Vet.App. 507 (1997).  
For the remaining elements, there must be competent evidence 
that disability that caused or contributed to death was 
incurred or aggravated in service, and of a nexus between the 
two, or competent evidence of a nexus between the veteran's 
cause of death and a service-connected disability.  Ruiz v. 
Gober, 10 Vet.App. 352 (1997).  

Regarding whether there is competent evidence of a nexus 
between the veteran's cause of death and a service-connected 
disability, at the time of his death, the veteran was 
service-connected for duodenal ulcer disease, assigned a 60 
percent evaluation from March 1993, with an individual 
unemployability rating assigned as well.  In October 1995, 
service connection for post-traumatic stress disorder (PTSD) 
was granted, and assigned a 30 percent rating, for purposes 
of accrued benefits.  

The appellant testified at a hearing before a hearing officer 
in January 1997 regarding her belief that the stress 
resulting from the veteran's PTSD and ulcer disease, over the 
years, caused heart disease which caused his death.  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  In general, where the 
determinative issue involves medical etiology, such as to 
establish a nexus between inservice symptoms and current 
disability, or medical diagnosis, such as for a current 
disability, only medical evidence is considered 
"competent."  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  There is no 
medical evidence of record indicating a connection between 
the veteran's PTSD or ulcer disease and acute coronary 
occlusion or other heart disease.  

The appellant also contends that the veteran had high blood 
pressure in service, and that he was treated at a private 
hospital in 1981 for chest wall syndrome.  However, she also 
testified that records of this treatment were unavailable.  
The available evidence shows that he was hospitalized in 
1984, with chest wall syndrome diagnosed, but cardiac disease 
was not found at that time.  No further complaints or 
abnormal findings were noted in the evidence of record until 
November 1994, when he was seen in a non-VA facility.  When 
evaluated at the VA in April 1995, he reported a two year 
history of chest pain.  

Thus, there is no medical evidence of a nexus between acute 
coronary occlusion, which caused the veteran's death, and 
service, including the blood pressure readings obtained in 
service.  In the absence of a nexus, the appellant's claim 
for service connection for the cause of the veteran's death 
is not well grounded.  There is no duty to assist; indeed, VA 
cannot assist the appellant in any further development of her 
claim.  Morton v. West, 12 Vet.App. 477 (1999).  Further, the 
Board finds that the appellant has previously been informed 
of the elements necessary to complete her application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  

B.  Claim for DIC under 38 U.S.C.A. § 1318(b)

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt or for any reason was not in 
receipt of, but would have been entitled to receive, 
compensation at the time of death for a service-connected 
disability that was either: (1) Continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(2) continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death. 38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22(a) (1999).  

In addition, the Court has interpreted the foregoing as 
requiring that, in adjudicating entitlement under § 1318, an 
analysis of the evidence must be undertaken to determine 
whether the veteran hypothetically would have been entitled 
to a 100 percent rating, either under the rating schedule or 
on the basis of unemployability, for the 10-year period 
immediately preceding his death.  Green v. Brown, 10 Vet. 
App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); 
Wingo v. West, 11 Vet. App. 307 (1998); Weaver v. Brown, 12 
Vet. App. 229 (1999).  (Although VA recently promulgated a 
regulation which limits hypothetical entitlement to cases 
involving clear and unmistakable error by the VA, the 
effective date of the regulation was January 21, 2000, and, 
accordingly, the appellant's case is not affected by that 
regulation.  See Karnas v. Derwinski, 1 Vet.App. 308 (1991); 
65 Fed. Reg. 3388-3392 (Jan. 21, 2000).) 

The veteran was discharged from service in 1980.  In March 
1993, he filed his initial claim for VA benefits, for service 
connection for peptic ulcer disease.  At that time, he 
reported that he was employed.  In May 1993, he reported that 
he had had to quit his job, due to nerves and ulcers.  On a 
VA examination that month, he reported having lost no time 
from work due to illness.  

In August 1993, he filed a claim for a total rating based on 
individual unemployability due to service-connected 
disability, stating that he could not operate machinery, such 
as the truck he drove, due to the medication he had to take 
for his service-connected disability.  By rating action dated 
in October 1993, he was granted a 60 percent rating for 
duodenal ulcer disease, and a total rating based on 
individual unemployability due to service-connected 
disability, effective in March 1993.  

In February 1995, he filed a claim for service connection for 
PTSD.  In October 1995, this claim was granted, on an accrued 
basis, with a 30 percent rating assigned effective in 
February 1995.  Since the veteran's total rating was only in 
effect from March 1993 until his death in July 1995, the 
criteria set forth in 38 U.S.C.A. § 1318 are not met, based 
on actual entitlement.  

Regarding hypothetical entitlement, the veteran did not file 
a claim for service-connected compensation benefits until 
March 1993.  Under 38 U.S.C. § 5101(a), "[a] specific claim 
in the form prescribed by the Secretary ... must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary."  (Emphasis 
added).  Jones v. West, 136 F.3d 1296, 1299 (1998).  
"Section 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid."  Id.  Moreover, although he 
was in receipt of a total rating based on individual 
unemployability due to service-connected disability at the 
time of his death, he was employed until May 1993.  
Consequently, the veteran has not been shown to have been 
hypothetically entitled to a total rating based on individual 
unemployability due to service-connected disability for 10 
years prior to his death.  

 C.  DIC based on 38 U.S.C.A. § 1151

1.  Well-Grounded Claim

It is asserted that the veteran' death was caused by VA's 
discharging the veteran on a weekend pass on July 21, 1995, 
despite evidence that he was undergoing a myocardial 
infarction at that time.  Under 38 U.S.C.A. § 5107(a), all 
claimants seeking compensation, including those seeking 
compensation under section 1151, have the initial burden of 
showing that their claim is well grounded.  Jimison v. West, 
13 Vet. App. 75 (1999).  Thus, as a threshold matter, it must 
be determined if the claim is well-grounded.

Records of the July 1995 hospitalization in a VA facility 
show that he was admitted into a PTSD treatment program on 
July 2.  He had been separated from his wife for two years.  
On July 12, he complained of chest pain, and, due to a 
significant family history of atherosclerotic cardiovascular 
disease and myocardial infarction, as well as a number of 
risk factors such as smoking, he was transferred to the 
cardiac unit for evaluation, which was negative.  However, a 
Thallium GXT was recommended.  It was felt that this test 
could be conducted on an outpatient basis, and, accordingly, 
on July 14, he was moved back to the PTSD program.  On July 
21, the veteran underwent the Thallium GXT test, according to 
the hospital discharge summary, "the patient exercised well, 
going for 7 minutes and 28 seconds with normal blood pressure 
and pulse parameters.  The Thallium GXT was considered to be 
negative, and the patient was released without intent for 
further followup."  (Emphasis added.)  He was discharged on 
a weekend pass.  However, he died at about 2 a.m. the 
following morning.  The diagnoses on the discharge summary 
were PTSD; alcohol abuse, in remission; atherosclerotic 
cardiovascular disease; and history of old inferior 
myocardial infarction and probable current myocardial 
infarction.  (Emphasis added.)  

In August 1999, a physician reviewed the file, and reported 
that he did not believe that the veteran's death was causally 
related to VA hospitalization or medical or surgical 
treatment; that it was merely coincidental with the VA 
hospitalization or medical or surgical treatment; and that it 
was the continuation of a natural progress of disease.  He 
noted that the veteran did have a thallium treadmill stress 
test in the hospital, which was normal, and that this test 
could even be done as an outpatient.  "In the face of a 
normal test, I feel that it was reasonable medical judgement 
[sic] to let this patient go out on pass."  He concluded 
that he did not feel that the veteran's death was the result 
of VA hospitalization or medical or surgical treatment.

Subsequently, additional evidence was associated with the 
claims file, including the report of the GXT exercise test 
conducted on July 21, 1995.  According to this report, the 
interpretation of the baseline electrocardiogram was that the 
veteran had a "normal sinus rhythm, with Inferior MI.  New 
compared from 7/13/95, possibly acute."  (Emphasis added.)  
The test was terminated secondary to back pain.  Chest 
pressure was noted during the recovery period.  The report 
noted a "[p]ositive GXT with development of chest pain and 
ST segment change and possible acute Inferior wall MI."  The 
report noted that the veteran exercised 7 minutes and 28 
seconds to a maximum heart rate of 150, 91 percent of the 
predicted maximum, with an increase in blood pressure from 
blood pressure from 1214/88 to 168/100.  The impression was 
inferior wall infarct.  

An opinion from a VA physician was received in February 2000, 
which noted that the physician had reviewed the claims file, 
including the record of the hospitalization from July 25 
[sic], 1995, to July 22, 1995, and the report of the Thallium 
stress test conducted on July 21, 1995.  He concluded that 
the veteran's death was not "causely" related to his 
hospitalization and treatment; that his death was 
coincidental with the VA hospitalization and medical 
treatment; that the cause of death was the continuance of the 
"natural progress of the disease for which he was 
hospitalized;" and that his death was not the "certain or 
near certain result" of the VA hospitalization or medical 
treatment.  

For a claim to be well grounded under the version of 
38 U.S.C.A. § 1151 effective in this case, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, or medical or surgical treatment, resulting 
in additional disability; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460 (1999).  

Where cause of death is involved, the first element is always 
met; the current disability is the condition that caused the 
veteran to die.  See Carbino v. Gober, 10 Vet.App. 507 
(1997).  In this case, according to the death certificate, 
the cause of the veteran's death in July 1995 was acute 
coronary occlusion.  As to the second element, competent 
evidence of injury due to hospitalization, there is evidence 
that the veteran experienced symptoms of a myocardial 
infarction while undergoing a medical procedure at the VA; 
consequently, the element of additional disability is met.  
The third element, a nexus, is met by the veteran's death 
several hours later of acute coronary occlusion.  
Consequently, the claim is well-grounded.

2.  Merits

In considering the case on the merits, where a veteran 
suffers an injury, or an aggravation of an injury, as the 
result of VA hospitalization, medical or surgical treatment, 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1996); 
38 C.F.R. § 3.358 (1997).  (Although the statute was amended, 
effective in October 1997, to require negligence on the part 
of the VA, the appellant's claim was filed prior to that 
date; hence, her case is not affected by that amendment.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).  

In determining whether additional disability is present, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the injury, or 
aggravation thereof, from VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  38 C.F.R. § 3.358(c)(3) 
(1997).  Where a causal connection exists, there is no 
willful misconduct, and the additional disability does not 
fall into one of the above-listed exceptions, the additional 
disability will be compensated as if service connected.  Id.    

In evaluating the evidence, the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so. Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In addition, if the 
evidence supports the claim or is in relative equipoise, the 
claimant prevails; only if a fair preponderance of the 
evidence is against the claim is the claim denied.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

The evidence against the appellant's claim consists primarily 
of the VA medical opinions dated in August 1999 and February 
2000.  However, although the July 1995 hospital discharge 
summary reported that the stress thallium GXT test had been 
normal, the GXT test report itself concluded that there was 
an inferior wall infarct, and the diagnoses on the discharge 
summary included "probable current myocardial infarction."  

The opinion dated in August 1999, which concluded that the 
veteran's death was not the result of VA hospitalization or 
medical or surgical treatment, was clearly not based on a 
review of the report of the Thallium GXT test report.  In 
this regard, the conclusions in that opinion were explicitly 
based, in part, on the fact that it was reasonable to have 
discharged the veteran, because the test had been normal.  
Indeed, the explanation serves to nullify the opinion as 
negative evidence.  

The opinion dated in February 2000 was purportedly based on a 
review of the test.  However, the opinion did not mention the 
fact that there was evidence that the veteran was undergoing 
a myocardial infarction at the time of his discharge, much 
less offer any explanation as to why his discharge under such 
circumstances was wholly unrelated to his death several hours 
later from acute coronary occlusion.  Moreover, the examiner 
clearly did not closely scrutinize the evidence, because 
while he concluded that the veteran's death was the 
continuance of the "natural progress of the disease for 
which he was hospitalized;" in point of fact, the veteran 
had been hospitalized for treatment of PTSD, and developed 
chest pain during the hospitalization, which then prompted 
the cardiac work-up.  

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches, 
should be taken into consideration.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Obviously, it was not possible 
to examine the veteran, but the February 2000 opinion's 
failure to address the significant act of discharging the 
veteran on a weekend pass while there was evidence that he 
was in the process of suffering a myocardial infarction must 
call the value of the opinion as a whole into question.  
Furthermore, the conclusion that the veteran's death was the 
continuance of the "natural progress of the disease for 
which he was hospitalized;" when he had been hospitalized 
for treatment of PTSD, does not reflect "knowledge and skill 
in analyzing the data."  Finally, the overall failure to 
explain any of his conclusions considerably lessens the 
probative value of his opinion.   

This evidence must be weighed against the evidence in the 
appellant's favor, which includes the report of the thallium 
GXT test conducted on July 21, 1995, suggesting that the 
veteran was, at that time, undergoing a myocardial 
infarction, as well as the discharge summary, noting a 
probable acute myocardial infarction.  It is the Board's 
conclusion that the fact that a GXT stress test showed that 
he was probably experiencing a myocardial infarction at the 
time of his discharge for a week-end pass on July 21, 1995, 
coupled with his death from acute coronary occlusion within 
several hours, is sufficient to place the evidence in 
equipoise, without an additional medical opinion.  In this 
regard, all that is necessary for the appellant to prevail is 
for it to have been at least as likely as not that the VA's 
failure to treat the probable myocardial infarction at that 
time was causally connected to his death.  See Gilbert.  The 
medical opinions which conclude to the contrary, with the 
deficiencies described above, are insufficient to outweigh 
this evidence.  Accordingly, the appellant is entitled to 
service connection for the cause of the veteran's death, 
based on the provisions of 38 U.S.C.A. § 1151.  


ORDER

Service connection for the cause of the veteran's death, 
based on 38 U.S.C.A. § 1310, is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to DIC based on 38 U.S.C.A. § 1151 is granted.  



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

